DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Mori et al. (U.S. Patent 8,209,270).
As to claim 1, Mori discloses a device as shown in figures 4A-4C comprising:
a board (10) comprising a cavity;
a package (37) coupled to a first side (top side) of the board (10), the package comprising:
a substrate (30); and
an integrated device (35) coupled to the substrate (30), wherein the integrated device (35) is located at least partially in the cavity of the board; and
a patch substrate (28) coupled to a second side (bottom) of the board, wherein the patch substrate (28) is located over the cavity of the board (10), and wherein the 
As to claim 12, Mori discloses an apparatus comprising:
a board (10) comprising a cavity;
a package (37) coupled to a first side (top side) of the board, the package comprising: a substrate (30); and an integrated device (35) coupled to the substrate, wherein the integrated device (35) is located at least partially in the cavity of the board; and
means for patch shield (28) coupled to a second side of the board, wherein the means for patch shield is located over the cavity of the board, and
wherein the means for patch shield (28) is configured as an electromagnetic interference (EMI) shield for the package (by the shielding elements 51-57).
As to claim 22, Mori discloses a method for fabricating a device comprising:
coupling a package (37) to a first side (top side) of a board (10) comprising a cavity,
the package (37) comprising: a substrate (30); and
an integrated device (35) coupled to the substrate, wherein the integrated device is located at least partially in the cavity of the board; and
coupling a patch substrate (28) to a second side of the board such that the patch substrate is located over the cavity of the board (10), wherein the patch substrate is configured as an electromagnetic interference (EMI) shield for the package (by the shielding elements 51-57).

As to claims 3, 14, and 24, Mori discloses the patch substrate (28) includes a plurality of shield interconnects (51-54) that is configured as an EMI shield for the integrated device (35) located in the cavity of the board.
As to claims 4, 15, and 25, Mori discloses the patch substrate (28) is further configured as a bridge that provides at least one electrical connection (i.e. element 23) over the cavity of the board (10), and between a first portion (left side) of the board and a second portion (right side) of the board.
As to claims 5 and 16, Mori discloses the patch substrate (28) includes a plurality of interconnects (23, 25) that is configured to provide at least one electrical connection over the cavity of the board (10), and between a first portion of the board and a second portion of the board.
As to claims 6 and 17, Mori further comprising a second integrated device (26, 27) coupled to the patch substrate (28).
As to claims 7 and 18, Mori discloses the second integrated device (26, 27) is configured to be electrically coupled to the integrated device (35) through at least the patch substrate (28), the board (10) and the substrate (30).
As to claims 8 and 19, Mori discloses the integrated device (35) includes a memory die.
As to claims 9 and 20, Mori further comprising: a display (mobile device, see column 1, line 30); and a cover, wherein the board and the patch substrate are located in the device such that the patch substrate is located closer to the display.

As to claims 11 and 21, Mori discloses the device is incorporated into a particular device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TUAN T DINH/Primary Examiner, Art Unit 2848